Citation Nr: 1443543	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received with respect to a claim of service connection for a left hip disability, currently identified as degenerative arthritis and avascular necrosis left femoral head resulting in left hip arthroplasty, to include as secondary to service-connected right leg shell fragment wound with retained foreign body.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the October 2009 rating decision, the RO denied the Veteran's claim for service connection for a left hip condition.  This is the issue that has been developed and certified to the Board.  However, the Veteran had previously filed a claim for a hip condition in October 2003.  The RO denied the Veteran's initial claim for a "bilateral hip condition" in April 2004, citing a lack of medical evidence to support the claim.  The Veteran did not submit a notice of disagreement within one year of notice of the decision and new and material evidence was not received within that timeframe.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)

The Veteran indicated that he was seeking service connection for his left hip in April 2009.  In light of the procedural history set forth above, the Board must initially consider whether there is new and material evidence to reopen the previously denied claim. The Board has characterized the issues on the title page of this decision to reflect the previous denial and reopening.

The underlying issue of entitlement to service connection for a left hip disability
is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDINGS OF FACT

1.  The Veteran failed to file a notice of disagreement within one year of the notice of the April 2004 rating decision denying service connection for a bilateral hip disability and no new and material evidence was received within that time period.

2.  Evidence submitted since April 2004 relates to a previously unestablished element of the Veteran's claim for a left hip disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

2.  Evidence submitted since April 2004 is new and material with respect to the left hip, and the Veteran's claim of service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to the VA.  Id.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 
Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

At the time of the April 2004 rating decision denying the Veteran's claim of service connection for a hip disability, there was a lack of medical evidence of a current disability.  The current evidence includes both VA and private diagnoses of degenerative arthritis and avascular necrosis of the left femoral head, which led to the Veteran's left hip arthroplasty in December 2011.  

The Board finds this evidence both new and material as it was not previously submitted and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left hip disability.  38 C.F.R. §§ 3.156(a); 3.310.  Again, although the prior decision addressed bilateral hip disability, the current claim only involves the left hip- the Board's determination to reopen the previously denied claim is limited to the finding that new and material evidence has been received regarding the left hip.  The April 2004 rating decision continues to be the last final determination with respect to the right hip, as the current Board decision makes no finding in this regard.

ORDER

The April 2004 rating decision denying the Veteran's claim of service connection for a hip disability is reopened as it relates to the left hip .


REMAND

The Veteran claims his service-connected right leg disability causes him to tilt his pelvis and walk with a limp, contributing to his degenerative arthritis and avascular necrosis of the left femoral head, which eventually forced him to undergo left hip arthroplasty in December 2011.

The Veteran's private physicians have noted that the Veteran's service-connected right leg disability has aggravated his left hip disability.  In April 2009, the Veteran's primary physician, S. J., M.D., noted "[p]ain in the [right] leg causing [the Veteran] to favor the [right] leg - walks with uneven gait - pelvic tilt and undue stress on the left."  The Veteran's orthopedic specialist, T. C., M.D., indicated the Veteran "has developed chronic ambulatory difficulties regarding his right leg problems."  T.C., M.D., further noted he "thinks this right leg problem is causing [the Veteran] to use muscles in his pelvis, low back, and hips in an abnormal way," contributing to his left hip condition.  In November 2011, T.C., M.D., reported that "it is more likely than not that [the Veteran's] symptoms in his left hip were substantially exacerbated because of abnormal gait regarding his right lower extremity injury" and, "[a]s consequence of this abnormal gait, his left hip . . . progressed to the point where he is requiring left hip arthroplasty."

However, in contrast, VA medical examiners have concluded that the Veteran's service-connected right leg disability is not the cause of the left hip disability.  In August 2009, a VA medical examiner diagnosed degenerative arthritis of the left hip and avascular necrosis of the left femoral head.  However, the examiner determined the Veteran's left hip disability was not caused by or a result of his service-connected right leg disability.  Rather, the examiner stated that it was actually the hip problems that were resulting in a gait abnormality and not the other way around.  In December 2012, a second VA medical examiner determined the Veteran's avascular necrosis and subsequent left hip arthroplasty were not as likely as not connected to his military service.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another non-service connected condition by means of aggravation.  Id.  

The VA medical opinions of record address only whether the Veteran's left hip disorder has been caused by his service-connected right leg disability and do not address whether the right leg disability has aggravated his left hip.  While addressing aggravation, the Veteran's private physicians have failed to establish a baseline level of disability of the Veteran's left hip before it was aggravated by any service-connected disability.  More fundamentally, the private doctor's finding that a left hip disorder was worsened due to abnormal right leg gait does not address the remark of the VA examiner that it was actually the hip that caused the gait problems.

Given the numerous conflicting findings, the evidence at this point is not in a state of equipoise wherein the claim can be granted at present.  Consequently, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for degenerative arthritis and avascular necrosis of the left hip since April 2004.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment reports during the appeal period.  (Duplicate records should not be placed in the claims file).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed left hip disability.  The claims file must be made available to the examiner for review prior to the examination. 

3.  The examiner must review the entire claims file in conjunction with the examination, including the Veteran's prior VA medical examinations, service treatment records, private treatment records, and lay statements.  In particular, the examiner must consider the April 2009 and November 2011 medical opinions of S. J., M.D., and T. C., M.D., which raise the possibility the Veteran's service-connected right leg disability has aggravated the Veteran's left hip condition to the extent that left hip arthroplasty was required.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should indicate whether it is as least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's left hip condition has been aggravated by the service-connected right leg disability.  If aggravation is found, the examiner must address the baseline level of disability before it was aggravated by any service-connected disability. 

The examiner should also address the finding of the August 2009 examiner that the Veteran's gait abnormality of the right leg was actually caused by the left hip problems, and not the other way around. 

If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

4.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


